Case: 5:19-cr-00010-JMH-MAS Doc #: 33 Filed: 02/06/19 Page: 1 of 1 - Page ID#: 120


                                                                        Eastern District of Kentualy
                       UNITED ST ATES DISTRICT COURT
                                                                              FILED
                       EASTERN DISTRICT OF KENTUCKY                           FEB O6 2019
                             CENTRAL DIVISION
                                                                                AT LEXINGTON
                                 LEXINGTON                                     ROBERT R. CARR
                                                                           CLERK U.S. DISTRICT COURT
CRIMINAL ACTION NO. 19-10-JMH

UNITED STATES OF AMERICA                                                   PLAINTIFF


V.           ORDER UNSEALING INDICTMENT AND PLEADINGS


BENIAMIN-FILIP OLOGEANU                                                  DEFENDANT

                                   *   *    *   *   *

      The Court ORDERS that the motion of the United States to unseal is GRANTED,

and the indictment and other pleadings sealed by the Order of January 17, 2019 are

UNSEALED.


      On this   (. ~ day of ~ ~ ~ ,2019.




Copies:      Kathryn M. Anderson, Assistant United States Attorney
             David Guarnieri, Attorney for Defendant
